23 Ill. 2d 511 (1961)
179 N.E.2d 13
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
DOLORES RAUSCHENBERG et al., Plaintiff in Error.
No. 36531.
Supreme Court of Illinois.
Opinion filed November 30, 1961.
Rehearing denied January 22, 1962.
JULIUS L. SHERWIN and THEODORE R. SHERWIN, both of Chicago, for plaintiff in error.
*512 WILLIAM G. CLARK, Attorney General, of Springfield, and WILLIAM J. BAUER, State's Attorney, of Wheaton, (FRED G. LEACH, Assistant Attorney General, and DONALD J. HENNESSY, Assistant State's Attorney, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE HOUSE delivered the opinion of the court:
Dolores Rauschenberg and Frank Kreigl, two of three defendants, were convicted of resisting an officer in the county court of Du Page County. Their motions for a new trial and in arrest of judgment were overruled, and judgments were entered on the verdicts. They sued out a writ of error to the Appellate Court, Second District, which affirmed the judgment of the county court. (29 Ill. App. 2d 293.) They are here on a further writ of error to review their conviction.
Each of defendants' assignments of error in this court were fully considered and resolved adversely to them in the Appellate Court. We concur with the determination of the Appellate Court, and its opinion is adopted as the opinion of this court.
Judgment affirmed.